Title: Ratification Statement, 5 November 1792
From: Washington, George
To: 



[Philadelphia, 5 November 1792]

To all whom it may concern—Greeting
Whereas the Legislature of the United States of America, by their Acts passed on the fourth and twelfth days of August one thousand seven hundred and ninety, authorized the President of the United States to borrow on their behalf certain sums of money therein named, or any lesser sums, for the purposes therein stated, and to make Contracts respecting the foreign debt of the United States, and the President thereupon gave to

Alexander Hamilton Esquire, Secretary of the Treasury of the United States, full powers by himself, or any person appointed by him, to carry the purposes of the said Acts into execution, and the said Alexander Hamilton in pursuance of the said powers having authorized William Short Esquire Minister Resident of the United States of America at the Hague in that behalf, the said William Short hath accordingly entered into Contract with certain persons therein named for the loan of three millions of Guilders, Dutch Current money, which Contract was executed at Amsterdam in the United Netherlands on the nineth day of August in the year one thousand seven hundred and ninety two, and is in the words following, to wit,
(Here insert it)
Now know ye, that the President of the United States of America having seen and considered the said Contract, hath ratified and confirmed, and by these presents doth ratify and confirm the same and every article thereof.
In Testimony whereof he has caused the seal of the United States to be affixed to these presents, and signed the same with his hand. Done at the City of Philadelphia the fifth day of November in the year of our Lord one thousand seven hundred and ninety two, and of the Independence of the United States of America the Seventeenth.

Go. Washington.
By the PresidentTh: Jefferson.

